DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 6 – 8, 10 – 13, 19 – 21, 24, 26, 32, and 35 – 36 have been considered but are moot based on the new grounds of rejection which were necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 3, 10, 11, 13, 21, 26, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (US PGPUB 2015/0273148 – previously presented) in view of Grande (US PGPBU 2019/0216321).
	Regarding claims 1, 3, 7, 8, 10, 13, 21, and 26, Sexton discloses, to the best of the examiners understanding, a transdermal drug delivery system comprising a patch (e.g. ABSTRACT), comprising: a first and second cartridge/reservoir, each comprising a drug, and separate from one another (e.g. paragraph 58); a bio sensor and a non-bio sensor (e.g. paragraphs 90 – 93); an active delivery pad comprising a first and second electrode for delivery of the drug into tissue via iontophoresis (e.g. paragraph 28); a power source (e.g. paragraph 95); a microcontroller configured to control a release of the drug (e.g. paragraphs 90 – 93); wherein the patch is attached via an adhesive pad (e.g. paragraphs 78 and 100), but fails to teach that the microcontroller is adapted to analyze the medical characteristic of the patient to determine a symptom that indicates an opioid overdose in the patient.  Grande teaches it is known to use a microcontroller to analyze the medical characteristic of a patient to determine a symptom that indicates an opioid overdose (e.g. paragraphs 3 and 4), and then to use software including to control the release of the drug (e.g. paragraphs 13 – 15).
	It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Sexton with the microcontroller that analyzes a symptom that indicates an opioid overdose, since such a modification would provide the predictable 
Regarding claims 2, 11, and 36, Sexton discloses the biosensor and non biosensor as claimed (e.g. paragraph 90).
Regarding claims 7, 8, and 35, Sexton discloses sending a wireless alert notification (e.g. paragraph 27).

Claim 4, 6, 12, 19, 20, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. in view of Grande, and further in view of Imran (US PGPUB 2015/0045722 – previously presented).
Regarding claims 4, 12, and 32¸Sexton in view of Grande and Imran discloses the claimed invention except for specifically reciting the electrode comprises of zinc and silver chloride electrode, and wherein the drug comprises an opioid drug, non-opioid drug, an opioid antagonist comprising Naloxone.  These are well known materials in the art.  Furthermore, modifying the system as taught by Sexton in view of Grande and Imran to include the electrode comprises of zinc and silver chloride electrode, and wherein the drug comprises an opioid drug, non-opioid drug, an opioid antagonist comprising Naloxone would require only routine skill in the art and would provide the predictable results of treating a larger number of patients.
Regarding claims 6, 19, and 20, Sexton discusses that iontophoresis may be used as previously recited.  Furthermore, the system of Sexton would be capable of delivery of the drug via iontophoresis.  However, Sexton in view of Grande does not appear to teach how the drug is transferred by an iontophoretic transdermal delivery .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olson et al. (US PGPUB 2013/0197430) teaches a monitoring system for detecting an opioid overdose and administering a controlled substance in response to the detected overdose.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792